 


109 HR 3575 IH: September 11 Family Humanitarian Relief and Patriotism Act
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3575 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mrs. Maloney (for herself, Mr. King of New York, Mr. Weiner, Mr. Nadler, Mr. Higgins, Mr. Farr, Mr. Serrano, Mr. Engel, Mr. Owens, Mr. McDermott, Mr. Lantos, Ms. Schakowsky, Mr. Thompson of Mississippi, Ms. Solis, Mr. Schiff, Mr. Berman, Mr. Pallone, Mr. Kennedy of Rhode Island, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To provide the nonimmigrant spouses and children of nonimmigrant aliens who perished in the September 11 terrorist attacks an opportunity to adjust their status to that of an alien lawfully admitted for permanent residence, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the September 11 Family Humanitarian Relief and Patriotism Act. 
2.Adjustment of status for certain nonimmigrant victims of terrorism 
(a)Adjustment of status 
(1)In generalThe status of any alien described in subsection (b) shall be adjusted by the Secretary of Homeland Security to that of an alien lawfully admitted for permanent residence, if the alien— 
(A)applies for such adjustment not later than 2 years after the date on which the Secretary promulgates final regulations to implement this section; and 
(B)is otherwise admissible to the United States for permanent residence, except in determining such admissibility the grounds for inadmissibility specified in paragraphs (4), (5), (6)(A), (7)(A), and (9)(B) of section 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a)) shall not apply. 
(2)Rules in applying certain provisionsIn the case of an alien described in subsection (b) who is applying for adjustment of status under this section— 
(A)the provisions of section 241(a)(5) of the Immigration and Nationality Act shall not apply; and 
(B)the Secretary of Homeland Security may grant the alien a waiver on the grounds of inadmissibility under subparagraphs (A) and (C) of section 212(a)(9) of such Act.In granting waivers under subparagraph (B), the Secretary shall use standards used in granting consent under subparagraphs (A)(iii) and (C)(ii) of such section 212(a)(9). 
(3)Relationship of application to certain ordersAn alien present in the United States who has been ordered excluded, deported, removed, or ordered to depart voluntarily from the United States under any provision of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) may, notwithstanding such order, apply for adjustment of status under paragraph (1). Such an alien may not be required, as a condition of submitting or granting such application, to file a separate motion to reopen, reconsider, or vacate such order. If the Secretary of Homeland Security grants the application, the Secretary shall cancel the order. If the Secretary renders a final administrative decision to deny the application, the order shall be effective and enforceable to the same extent as if the application had not been made. 
(b)Aliens eligible for adjustment of statusThe benefits provided by subsection (a) shall apply to any alien who— 
(1)was lawfully present in the United States as a nonimmigrant alien described in section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)) on September 10, 2001; 
(2)was, on such date, the spouse, child, dependent son, or dependent daughter of an alien who— 
(A)was lawfully present in the United States as a nonimmigrant alien described in section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)) on such date; and 
(B)died as a direct result of a specified terrorist activity; and 
(3)was deemed to be a beneficiary of, and by, the September 11th Victim Compensation Fund of 2001 (42 U.S.C. 40101).  
(c)Stay of removal; work authorization 
(1)In generalThe Secretary of Homeland Security shall provide by regulation for an alien subject to a final order of removal to seek a stay of such order based on the filing of an application under subsection (a). 
(2)During certain proceedingsNotwithstanding any provision of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.), the Secretary of Homeland Security shall not order any alien to be removed from the United States, if the alien is in removal proceedings under any provision of such Act and has applied for adjustment of status under subsection (a), except where the Secretary has rendered a final administrative determination to deny the application. 
(3)Work authorizationThe Secretary of Homeland Security shall authorize an alien who has applied for adjustment of status under subsection (a) to engage in employment in the United States during the pendency of such application. 
(d)Availability of administrative reviewThe Secretary of Homeland Security shall provide to applicants for adjustment of status under subsection (a) the same right to, and procedures for, administrative review as are provided to— 
(1)applicants for adjustment of status under section 245 of the Immigration and Nationality Act; or 
(2)aliens subject to removal proceedings under section 240 of such Act. 
3.Cancellation of removal for certain immigrant victims of terrorism 
(a)In generalSubject to the provisions of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.), other than subsections (b)(1), (d)(1), and (e) of section 240A of such Act (8 U.S.C. 1229b), the Secretary of Homeland Security shall, under such section 240A, cancel the removal of, and adjust to the status of an alien lawfully admitted for permanent residence, an alien described in subsection (b), if the alien applies for such relief. 
(b)Aliens eligible for cancellation of removalThe benefits provided by subsection (a) shall apply to any alien who— 
(1)was, on September 10, 2001, the spouse, child, dependent son, or dependent daughter of an alien who died as a direct result of a specified terrorist activity; and 
(2)was deemed to be a beneficiary of, and by, the September 11th Victim Compensation Fund of 2001 (49 U.S.C. 40101).  
(c)Stay of removal; work authorization 
(1)In generalThe Secretary of Homeland Security shall provide by regulation for an alien subject to a final order of removal to seek a stay of such order based on the filing of an application under subsection (a). 
(2)Work authorizationThe Secretary of Homeland Security shall authorize an alien who has applied for cancellation of removal under subsection (a) to engage in employment in the United States during the pendency of such application. 
(d)Motions to reopen removal proceedingsNotwithstanding any limitation imposed by law on motions to reopen removal proceedings (except limitations premised on an alien’s conviction of an aggravated felony (as defined in section 101(a)(43) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(43))), any alien who has become eligible for cancellation of removal as a result of the enactment of this section may file one motion to reopen removal proceedings to apply for such relief. The Secretary of Homeland Security shall designate a specific time period in which all such motions to reopen are required to be filed. The period shall begin not later than 60 days after the date of the enactment of this Act and shall extend for a period not to exceed 240 days. 
4.ExceptionsNotwithstanding any other provision of this Act, an alien may not be provided relief under this Act if the alien is— 
(1)inadmissible under paragraph (2) or (3) of section 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a)), or deportable under paragraph (2) or (4) of section 237(a) of such Act (8 U.S.C. 1227(a)), including any individual culpable for a specified terrorist activity; or 
(2)a member of the family of an alien described in paragraph (1). 
5.Evidence of deathFor purposes of this Act, the Secretary of Homeland Security shall use the standards established under section 426 of the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 in determining whether death occurred as a direct result of a specified terrorist activity. 
6.Definitions 
(a)Application of Immigration and Nationality Act provisionsExcept as otherwise specifically provided in this Act, the definitions used in the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) (excluding the definitions applicable exclusively to title III of such Act) shall apply in the administration of this Act. 
(b)Specified terrorist activityFor purposes of this Act, the term specified terrorist activity means any terrorist activity conducted against the Government or the people of the United States on September 11, 2001. 
 
